*AMENDED DLD-297                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-2747
                                       ___________

                               In re: HUBERT JACKSON,

                                                Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                         (Related to Civ. No. 2-13-CV-01301)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    June 23, 2016

        Before: CHAGARES, GREENAWAY, JR., and GARTH, Circuit Judges

                              (Opinion filed: July 22, 2016)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Hubert Jackson is a Pennsylvania prisoner proceeding pro se. In September 2013,

Jackson filed a complaint pursuant to 42 U.S.C. § 1983 in the United States District Court

for the Western District of Pennsylvania alleging that the Court of Common Pleas judges

presiding over his criminal cases failed to file valid sentencing orders. The District Court


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
reviewed the complaint under the Prison Litigation Reform Act (PLRA) and dismissed it

for failure to state a claim. See 28 U.S.C. § 1915A. Upon review, this Court affirmed the

District Court’s judgment. Jackson v. Sec’y Pa. Dep’t of Corr., 598 F. App’x 815 (3d

Cir. 2015) (per curiam) (not precedential).

       On June 2, 2016, Jackson filed this petition for a writ of mandamus. He claims

that the District Court erred in screening his complaint under the PLRA because he is not

a “prisoner” within the meaning of that statute; according to Jackson, he is not a

“prisoner” because his state-court sentencing orders are invalid. On this basis, Jackson

seeks a writ of mandamus compelling the District Court to reinstate his civil rights

complaint.

       We will deny the petition. Mandamus is an extraordinary remedy that we grant

only when the petitioner has a “clear and indisputable” right to relief and “no other

adequate means” to obtain it. In re Briscoe, 448 F.3d 201, 212 (3d Cir. 2006); see also In

re Kensington Int’l Ltd., 353 F.3d 211, 219 (3d Cir. 2003). It is not a substitute for an

appeal. Westinghouse Elec. Corp. v. Republic of Phil., 951 F.2d 1414, 1422 (3d Cir.

1991). We have already affirmed the District Court’s order dismissing Jackson’s civil

rights complaint. He may not obtain further review of that order by way of mandamus. 1


1
  To the extent that Jackson also seeks to compel the Pennsylvania courts to
“substantiate” his convictions and sentences, we do not have jurisdiction to grant that
request. See In re Wolenski, 324 F.2d 309, 309 (3d Cir. 1963) (per curiam) (explaining
that the district court “was without power to compel the Orphans’ Court [of Delaware
County, Pennsylvania] to act in this matter”); 19 George C. Pratt, Moore’s Federal
Practice § 204.01[3][b] (3d ed. 2011) (“The circuit courts lack jurisdiction to issue a writ
                                              2
      Accordingly, we will deny the petition for writ of mandamus.2




of mandamus to a state court.”).
2
 The “Motion to Stop the Impediment of Petitioner’s Pursuit of His Nonfrivolous Legal
Claim” is also denied. The Clerk’s June 13, 2016 letter was sent to counsel for the
Commonwealth defendants. To the extent that Jackson complains that the District Judge
was not ordered to respond to his petition, a response was not necessary for our
disposition. See Fed. R. App. P. 21(b)(1), (4).
                                              3